Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following action is a NON-FINAL OFFICE ACTION in response to the application filed on 9/19/2019.

	The status of the claims is as follows:
		Claims 1-20 are herein addressed in detail below.

	The applicant’s information disclosure statement dated 9/19/2019 has been considered and a copy has been placed in the file.

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

The drawings are objected to because the lines appear to be of a “dot-matrix” quality and the cross-sectional views are not properly shown with cross-hatching.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 15 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 14, line 4, there is a lack of antecedent basis for “the adjacent window”.  It appears that this claim should be dependent upon claim 5 since claim 5 recites “an adjacent window”.  
In claim 15, line 4, there is a lack of antecedent basis for “said adjacent window”.  It appears that claim 15 should be dependent upon claims 5 or 14, depending on what claim the applicant recites the “adjacent window”.
In claim 19, line 3, the applicant recites “an exterior covering”.  Is this the same “exterior covering” that is recited in claim 1?  If so, then proper antecedent basis should apply and if not, then the applicant should clearly and properly distinguish the multiple “exterior covering(s)”.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,875,394. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a glazing comprising a laminated window having an exterior layer of glass, an interior layer of glass and a plastic material interlayer situated between the layers of glass, a profiled bead including a groove for clipping a cover piece to the profiled bead with the cover piece having a harpoon penetrating into the groove curing clipping and further including a base extending away from the harpoon and a flexible exterior covering formed of a different material than that of the harpoon is mounted to the base and having a Shore A hardness between 45 and 90 inclusive, a base width between 2.0 and 20.0mm, the exterior covering having a width between 1.05 and 1.5 times a width of the base and the glazing is a vehicle glazing.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 8-9, 12, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erner (2014/0367989) in view of Great Britain patent to Katsuhisa.
As shown in Figure 3, Erner (2014/0367989) discloses a glazing for a vehicle [Claim 20] comprising a laminated window comprising an exterior layer of glass (33), an interior layer of glass (32), and a plastic material interlayer (34) situated between the interior (32) and exterior (33) layers of glass, the window having an exterior face (35) an edge surface (at 13), and an interior face (45), along at least one part of at least one longitudinal edge (see figure 3), a profiled bead (11) including a groove (39) for clipping a cover piece (31) to the profiled bead (11) with the cover piece (31) including a harpoon (62) penetrating into the groove (34) during clipping. [Claim 1]
Erner (2014/0367989) fails to disclose the cover piece having a flexible exterior covering with a Shore A hardness between 45 and 90 inclusive.
As shown in figure 7, Great Britain patent to Katsuhisa discloses a window assembly comprising a cover piece having a harpoon section (18), a base section (16), and a flexible exterior covering (2a) on top of the base section (16).
It would have been obvious before the effective filing date of the claimed invention to provide the cover piece of Erner (2014/0367989) with a flexible exterior covering as taught by Great Britain patent to Katsuhisa since a flexi9ble exterior covering allows one to provide an aesthetic appearance to the vehicle and more specifically around a window which allows the appearance to be in chrome and/or of a color specifically suited for the vehicle.  Furthermore, it would have been a matter of design choice and obvious before the effective filing date of the claimed invnetion to provide the flexible cover to have a Shore A hardness of between 45 and 90 inclusive since an engineer would properly design elements of a vehicle to maximize the appearance as well as designing the element to have an extended life and still function properly.  Yet furthermore, the cover piece of Erner (2014/0367989) would operate equally as well when provided with a flexible outer covering having a Shore A hardness of between 45 and 90 inclusive.  
The combination of Erner (2014/0367989) and Great Britain patent to Katsuhisa discloses the exterior covering to having an exterior face that is situated in continuity with an exterior face of the window when mounted [Claim 2].
With respect to claim 3, It would have been further obvious before the effective filing date of the claimed invention to provide the width of the base of Great Britain patent to Katsuhisa to be between 2.0 and 20.0mm since an engineer would properly design the base to have the proper thickness to support the cover piece and to have enough strength to ensure that the cover piece is properly mounted within a groove with the proper amount of rigidity.  Furthermore, the cover piece would operate equally as well when designing the base having a width between 2.0 and 20.0mm. [Claim 3]
With respect to claim 4, Great Britain patent to Katsuhisa discloses the exterior covering having a width between 1.05 and 1.5 times a width of the base (see figure 7). [Claim 4]
The profiled bead (see figure 3 of Erner (2014/0367989)) is situated along a front AND rear edge of the window positioned flat. [Claim 8] 
The profiled bead (see figure 1) is p peripheral situated along the entire perimeter of the window (10). [Claim 9]
The profile bead (see Figure 3) includes an interior window (48, 37, and 38) situated below the interior face of the window (10).  [Claim 12]
The groove includes two longitudinal bosses (see figure 3) (40 on the right side) and (unlabeled on the left but clearly shown) facing one another to form a centrifugal throat and a centripetal throat of the groove. [Claim 16]
The base is at a distance above the groove [Claim 17]. When mounting the cover piece of Great Britain patent to Katsuhisa, the base is clearly situated above the groove and when mounting the piece within the groove of Erner (2014/0367989), the base would still be above the groove. [Claim 17]
The cover piece has a plane symmetry. [Claim 18] (the cover piece of Erner (2014/0367989) has a plane symmetry on both an upper and lower surface and the cover piece of Great Britain patent to Katsuhisa has a lower plane of symmetry)
The cover piece of Great Britain patent to Katsuhisa (when mounted to and with Erner (2014/0367989)) has a portion (shown in Figure 7), the right side, extending further towards a rabbit (element 27) than toward the window side (the left or opposite side on the window (26) side) when the harpoon is taken as the reference. [Claim 19]

Depending on the applicant’s amendments, claims 5-7, 10-11, and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims AND filing of a proper Terminal Disclaimer.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Several patents have been cited which disclose elements similar to that of the applicant’s invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JERRY E REDMAN/Primary Examiner, Art Unit 3634